      Case 1:20-cv-01237-JCH-KRS Document 31 Filed 08/26/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


THE MARK P. LESHER and DONNA M. LESHER
     REVOCABLE TRUST DATED
     FEBRUARY 10, 2004, AS AMENDED AND
     RESTATED ON DECEMBER 30, 2015,

       Plaintiff,

vs.                                                  Case No. 1:20-cv-01237-JCH-KRS

PAUL DON HEDGES and
KELLY ANN HEDGES,

       Defendants.



               STIPULATED ORDER AMENDING SCHEDULING ORDER

       THIS MATTER having come before the Court on the Joint Motion of the parties to

amend the Scheduling Order filed on February 22, 2021 (Doc. No. 11) and the Court being

advised of the premises;

       FINDS that said Joint Motion To Amend Scheduling Order is well-taken and should be

granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the following

deadlines set forth in the Scheduling Order filed February 22, 2021, are amended as follows:

       A.      The discovery deadline is January 6, 2022;

       B.      The deadline to file Motions related to discovery is January 27, 2022;

       C.      The deadline to file all other Motions is February 24, 2022;

       D.      The deadline for Plaintiff to provide its portion of the Pretrial Order to Defendants

is March 9, 2022;
      Case 1:20-cv-01237-JCH-KRS Document 31 Filed 08/26/21 Page 2 of 2




       E.     The deadline for Defendants to provide the completed Pretrial Order to the Court

to March 23, 2022.




                                                  __________________________________
                                                  HONORABLE KEVIN R. SWEAZEA
                                                  UNITED STATES MAGISTRATE JUDGE

Respectfully submitted:

BUSINESS LAW SOUTHWEST, LLC

 /s/ Kelly J. Davis______________
Kelly J. Davis
Donald F. Kochersberger III
320 Gold Ave. SW, Suite 610
Albuquerque, New Mexico 87102-3299
T: 505-848-8581
E: KDavis@BusinessLawSW.com
   Donald@BusinessLawSW.com
Attorneys for Plaintiff


WILSON LAW FIRM P.C.

 /s/ Alan R. Wilson
Alan R. Wilson
8205 Spain Road N.E., Suite 203
Albuquerque, New Mexico 87109
T: 505-828-4804
E: awilson@alanwilsonlaw.us
Attorneys for Defendants
